         Case 1:20-cr-00037-LAK Document 35 Filed 09/18/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - -x
                                     :
UNITED STATES OF AMERICA             :
                                     :
     - v. -                          :                ORDER
                                     :
SHELLY WASHINGTON,                   :
                                     :                20 Cr. 37 (LAK)
          Defendant.                 :
                                     :
- - - - - - - - - - - - - - - - - - -x

               Defendant Shelly Washington seeks to proceed with a

change    of    plea   proceeding   via       video   conference   instead   of   a

personal appearance in court. In view of the ongoing pandemic,

video conferencing has been employed by judges in the Southern

District of New York on numerous occasions.               This Court finds that

any further delay in this proceeding would result in serious harm

to the interests of justice. Proceeding by video conference with

a change of plea advances Ms. Washington’s case and furthers

justice without undue delay. See § 15002 (b)(2) of the Coronavirus

Air, Relief, and Economic Security (“CARES”) Act.




                                          1
Case 1:20-cr-00037-LAK Document 35 Filed 09/18/20 Page 2 of 2
